Each of the parties has filed a petition for rehearing and each one is denied. In the petition of the plaintiff in error, defendant below, city of Lamar, our attention is called to an error in the remanding order which directed the district court to dismiss the action at the cost of the plaintiff, the town of Wiley. This order is wrong. Under the stipulation of the parties the city is entitled to a judgment against the town of Wiley in some sum, if our decision is in favor of the city, which it is.
The opinion will, therefore, be, and it is, modified by changing the remanding order so that it will be to the effect that the district court shall vacate its judgment and proceed to determine the amount due the defendant city of Lamar in accordance with the law of the case as determined by us, and to enter judgment in the city's favor for the amount so found to be due, with costs.
The further request of the city that this court shall *Page 26 
fix the date on which the increased rates became effective is denied. That is a matter for the district court in the first instance to determine from the stipulation of the parties and the additional evidence, if any, produced at the hearing. We decline to pass upon it now as the record is uncertain in that there is an apparent conflict or ambiguity in the stipulation as to the time when such rates become effective. In one part thereof it seems that they became effective September 1, 1920. This is apparently qualified by another recital that the plaintiff's claim is they did not become effective before December 1, 1920.